            Case
            Case1:00-mc-00308
                 1:20-mc-00146 Document
                               Document127-1
                                        25-1 Filed
                                             Filed09/23/20
                                                   02/17/21 Page
                                                            Page11of
                                                                   of29
                                                                      29




FEDERAL JUDICIARY
COVID-19 RECOVERY GUIDELINES


4/24/2020                                                                  1
                                       Case
                                       Case1:00-mc-00308
                                            1:20-mc-00146 Document
                                                          Document127-1
                                                                   25-1 Filed
                                                                        Filed09/23/20
                                                                              02/17/21 Page
                                                                                       Page22of
                                                                                              of29
                                                                                                 29


 FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S




            The Administrative Office is closely monitoring government policy changes, Centers for
            Disease Control and Prevention (CDC) guidelines, and public health advancements and
            will continue to update this guidance as appropriate. The health and welfare of each
            Judiciary employee, contractor, and member of the public that enters our facilities
            should be paramount in the decisions that are made as these guidelines are
            implemented. Because each state and municipality is in a different posture in the fight
            against COVID-19, each circuit and district will have to make local decisions on
            operational status based on the jurisdiction’s current COVID-19 case count and local
            stay-at-home and quarantine orders.          This national guidance is designed to help
            facilitate decision making at the local level. Decisions can be made for 30-day or 14-day
            operating periods (or less), depending on local circumstances (See Appendix 1). This
            document will be updated periodically as issues are further refined.




4/24/2020                                                                                               2
                                            Case
                                            Case1:00-mc-00308
                                                 1:20-mc-00146 Document
                                                               Document127-1
                                                                        25-1 Filed
                                                                             Filed09/23/20
                                                                                   02/17/21 Page
                                                                                            Page33of
                                                                                                   of29
                                                                                                      29


      FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S




                                              Proposed Judiciary Gating Criteria*
 Consider each of the below before proceeding to Phased Opening:
       FACILITY EX PO SURE                                                       COMMUNITY CASE                        COMMUNITY ACTION

No COVID-19 confirmed or                                             Significant change in multiple                 Rescission of local restrictive
                                                        AND                                                   AND
suspected cases in the court                                         COVID-19 case statistics over a period         movement and/or shelter in-
facility within a 14-day period                                      of time (at least 14 days), and in the         place orders
                                                                     best judgment of the District's
OR                                                                   Pandemic Planning Committee

Confirmed or suspected cases have
occurred, but “deep cleaning” of exposed
areas and applicable employee self-
quarantine actions have been taken.




  •      If conditions are met, consider progressing to the next Phase

         If conditions significantly worsen or there is a resurgence of local COVID-19 cases, consider
  •      implementing a lower Phase or reimplementing full social distancing measures as necessary

*Chief Judges, Court Unit Executives (CUEs), and Federal Public Defender Organizations (FPDOs) will need to
tailor the application of these criteria to local circumstances (e.g., metropolitan areas that have suffered severe
COVID outbreaks, rural and suburban areas where outbreaks have not occurred or have been mild). Additionally,
Chief Judges, CUEs, and FPDOs should work with local public health and public safety agencies to ensure when
these criteria are satisfied and minimize employee risk as they progress through the phases outlined below.
   4/24/2020                                                                                                                                      3
                                       Case
                                       Case1:00-mc-00308
                                            1:20-mc-00146 Document
                                                          Document127-1
                                                                   25-1 Filed
                                                                        Filed09/23/20
                                                                              02/17/21 Page
                                                                                       Page44of
                                                                                              of29
                                                                                                 29


 FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S




                                                                  RELY UPON UP-TO-DATE DATA AND READINESS


 Proposed                                                         MITIGATE RISK OF RESURGENCE
 Phased
 Approach                                                         PROTECT VULNERABLE EMPLOYEES*


                                                                  IMPLEMENT AT COURT UNIT DISCRETION




4/24/2020                                                                         *See Appendix 2 for Definition of Vulnerable Individuals   4
                                       Case
                                       Case1:00-mc-00308
                                            1:20-mc-00146 Document
                                                          Document127-1
                                                                   25-1 Filed
                                                                        Filed09/23/20
                                                                              02/17/21 Page
                                                                                       Page55of
                                                                                              of29
                                                                                                 29


 FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S




                                   How do courts and court units begin?

            Factors in determining where to start the process or what phase you are currently in are all
            predicated on a local risk determination for your local area/circuit/district. Use your local
            public health agency’s recommendations and information to inform your decision. Their
            determination will rely on the following factors:

                 •     total population
                 •     population density
                 •     population over 60
                 •     availability of ICU beds
                 •     stresses on the hospital and ICU system of each county
                 •     confirmed cases of COVID-19


            *Note - in reestablishing operations within your facility, it is recommended that your
            determination of the initial phase you select as your starting point not be any greater than
            the phase your public health community and local public safety agencies are
            communicating.




4/24/2020                                                                                                   5
                                       Case
                                       Case1:00-mc-00308
                                            1:20-mc-00146 Document
                                                          Document127-1
                                                                   25-1 Filed
                                                                        Filed09/23/20
                                                                              02/17/21 Page
                                                                                       Page66of
                                                                                              of29
                                                                                                 29


 FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S




            Guidelines for All Phases: Courts, Court Units and FPDOs
           Ensure appropriate policies, based upon COVID-19 response lessons learned, are in
           place regarding:

                      Social distancing and protective equipment
                                                                                                      Additional D. Md.-specific guidance on the
                      Notification, isolation, and contact tracing procedures                        topics discussed on this page will be provided
                                                                                                      throughout this plan.
                      Sanitation and disinfection of common and high-traffic areas
                      Business travel
                      Reasonable Accommodation for employees (i.e., children’s schools or daycare closed, fear or
                       increased risk of exposure when using mass transit, caring for ill or vulnerable* relatives in
                       household, etc.)

           Ask employees to work with supervisors to stay home if they feel ill, self-monitor for indicative
           symptoms, and plan to return to work after consulting with a medical provider.

           Implement policies and procedures for workforce contact tracing (where individual was
           present in facility and who they were in contact with) following an individual’s positive
           COVID-19 test or diagnosis by a physician.                 The contact tracing protocols are in place and ready to be utilized.

           Monitor the status of public infrastructure (i.e., transportation, medical, local businesses,
           restaurants, etc.) to determine if adjustments in operational approach need to be made.

           Notify your circuit executive as you move into each phase of reconstitution. The AO’s
           Court Services Office will gather this information from circuit executives to track national
           operational status.
4/24/2020                                                                          *See Appendix 2 for Definition of Vulnerable Individuals   6
                                       Case
                                       Case1:00-mc-00308
                                            1:20-mc-00146 Document
                                                          Document127-1
                                                                   25-1 Filed
                                                                        Filed09/23/20
                                                                              02/17/21 Page
                                                                                       Page77of
                                                                                              of29
                                                                                                 29


 FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S




                                                    Individual Responsibilities                       These responsibilities should be
                                                                                                      emailed to employees as the Court
                                                                                                      enters phase one.


             CONTINUE TO P RAC TICE GOOD HYGIENE

              Wash your hands with soap and water or use hand sanitizer, especially after
                 touching frequently used items or surfaces.
              Avoid touching your face.
              Sneeze or cough into a tissue, or the inside of your elbow.                                     Continue to adhere
              Frequently disinfect used items and surfaces as much as possible.                               to State and local
                                                                                                               guidance as well as
             Strongly consider using face coverings while in public, and particularly when                    complementary
              using mass transit. Individuals must abide by the Court's mask policy while                      CDC guidance,
              in the courthouse.                                                                               particularly with
             Maintaining at least 6 feet of separation, but more whenever                                     respect to face
              possible.                                                                                        coverings.
            P EO P L E WHO F E E L S I C K S H OU LD STAY HOME
             Do not go to work.
             Contact and follow the advice of your medical provider.




4/24/2020                                                                                                                      7
                                       Case
                                       Case1:00-mc-00308
                                            1:20-mc-00146 Document
                                                          Document127-1
                                                                   25-1 Filed
                                                                        Filed09/23/20
                                                                              02/17/21 Page
                                                                                       Page88of
                                                                                              of29
                                                                                                 29


 FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S




                                                                  Phase One
                                              FOR COURTS, COURT UNITS, and FPDOs
                                               THAT SATISFY THE GATING CRITERIA




4/24/2020                                                                                             8
                                                 Case
                                                 Case1:00-mc-00308
                                                      1:20-mc-00146 Document
                                                                    Document127-1
                                                                             25-1 Filed
                                                                                  Filed09/23/20
                                                                                        02/17/21 Page
                                                                                                 Page99of
                                                                                                        of29
                                                                                                           29


           FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S




                                                            ALL VULNERABLE INDIVIDUALS* should work with supervisors to continue
Vulnerabilities    and      needs  for                      telework. Employees who live with or provide care for vulnerable individuals
accommodations will be measured                             should do the same to the greatest extent possible to reduce chances that
through a survey to all employees.                          they could carry the virus to these vulnerable individuals.

                                                           Discuss REASONABLE ACCOMODATION options with supervisors for those
This guidance should be sent to all                        who rely solely on public transportation or have other concerns .
employees at the start of phase one.
Employees will be told to err on the side of               All individuals, to reduce risk, PRIOR TO COMING INTO THE OFFICE, should
caution before coming to work.
                                                           conduct a health self-assessment, to include taking their temperature. If an
                                                           individual has a fever or if an individual is exhibiting other signs of

    Phase One                                              COVID-19 infection per CDC guidance, the individual should self-report to
                                                           supervisors, stay home, and call his/her physician. Utilize the CDC Self-
                                                           Checker to assist.
    E m p l o ye e s                                       All individuals, WHEN IN THE OFFICE, should maximize physical distance from
                                                           others. At least six foot distancing should be observed in all offices,
Summary of Phase One                                       meetings, court proceedings, etc., and more than six feet whenever possible.
Phase one will only be a modest departure                  Tape or other visible means will be used to demark 6-foot distances where
from the Court's previous operating status.                practical. Masks must be worn while in common areas; masks need not be worn
The number of staff in the courthouses may                 in individual offices or cubicles unless another person enters.
increase during phase one but most
employees will still be teleworking and,
                                                           MINIMIZE PERSONAL TRAVEL (i.e., leisure travel, non-business related) and
absent urgent circumstances, proceedings
will be conducted virtually.                               adhere to CDC guidelines and local state orders regarding travel destination
                                                           and potential for self-isolation upon return.


   EACH PHASE OF THIS GUIDANCE ADDRESSES THOSE ASPECTS OF DAILY LIFE FOR WHICH RESTRICTIONS REMAIN
                                    APPROPRIATE DUE TO COVID-19.

         4/24/2020                                                                           *See Appendix 2 for Definition of Vulnerable Individuals   9
                                                  Case
                                                  Case1:00-mc-00308
                                                       1:20-mc-00146 Document
                                                                     Document127-1
                                                                              25-1 Filed
                                                                                   Filed09/23/20
                                                                                         02/17/21 Page
                                                                                                  Page10
                                                                                                       10of
                                                                                                         of29
                                                                                                            29


             FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S


                                                         Continue to RELY ON LOCAL PUBLIC HEALTH AND CDC GUIDANCE to inform
                                                         your local medical-based decisions.

                                                         Consider guidance being given to other agencies in your building and in your
                                                         community (including DOJ) and the decisions they make in your locality (e.g.
                                                         OMB and OPM guidance released on April 20) WHEN MAKING OPERATIONAL
Probation and pretrial services will not
                                                         DECISIONS.
conduct face-to-face meetings with
supervisees during this time.
                                                         ON-SITE COURT PROCEEDINGS AND OFF-SITE VISITS TO SUPERVISEES AND

   Phase One
                                                         CLIENTS should continue to be minimized (critical cases only) using video- and
                                                         tele-conferencing to the greatest extent possible. Those who must conduct
                                                         face-to-face meetings should limit gatherings to no more than 10-people,
                                                         adhere to strict social 6-foot distancing and hygiene protocols (to include
    C h i e f J u d ge , C o u r t ,                     wearing of face coverings or masks), and make every attempt to “prescreen”
    CUE, and FPD                                         supervisees and clients to ensure they are asymptomatic for COVID-19.
The Court will not resume petit jury
proceedings during phase one; it is possible             REEXAMINE AND UPDATE court orders and notices as appropriate. Only
it will resume grand jury proceedings.                   restarting of critical grand jury proceedings should be considered. Further
                                                         guidance on this issue is being developed and will be provided separately.
Travel will be addressed on a case-by-case
basis; CUEs will endeavor to minimize
travel between the two divisions.                        Minimize BUSINESS TRAVEL and adhere to CDC guidelines regarding isolation
CUEs should take advantage of the lack of                following travel.
personnel in the building prior to and
during phase one to complete construction                COORDINATE ANY CONTRACTOR OR CONTRACT ISSUES with the appropriate
projects; contractors must abide by Court                Contracting Officer or Contracting Officer's Representative.
policies regarding masks and distancing.


         EACH PHASE OF THIS GUIDANCE ADDRESSES THOSE ASPECTS OF OFFICE LIFE FOR WHICH RESTRICTIONS
                                   REMAIN APPROPRIATE DUE TO COVID-19.

           4/24/2020                                                                                                                      10
                                         Case
                                         Case1:00-mc-00308
                                              1:20-mc-00146 Document
                                                            Document127-1
                                                                     25-1 Filed
                                                                          Filed09/23/20
                                                                                02/17/21 Page
                                                                                         Page11
                                                                                              11of
                                                                                                of29
                                                                                                   29


    FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S




                                                Continue to ENCOURAGE TELEWORK, whenever possible and feasible with
                                                judiciary operations, keeping initial staffing to a minimum.

                                                RETURNING EMPLOYEES should not include vulnerable/high risk employees

Phase One                                       and others requiring reasonable accommodations. These employees should
                                                continue to telework.

H u m a n Re s o u rc e s                       WORK WITH SUPERVISORS to identify employees who, due to vulnerability or
C o n s i d erati o n s                         other need for reasonable accommodation, need to continue telework.

                                                Consider REASONABLE ACCOMODATION options for those who rely solely on
                                                MASS TRANSIT/PUBLIC TRANSPORTATION as this may put them at a higher
                                                risk of exposure.




  EACH PHASE OF THIS GUIDANCE ADDRESSES THOSE ASPECTS OF OFFICE LIFE FOR WHICH RESTRICTIONS
                            REMAIN APPROPRIATE DUE TO COVID-19.

   4/24/2020                                                                                                               11
                                             Case
                                             Case1:00-mc-00308
                                                  1:20-mc-00146 Document
                                                                Document127-1
                                                                         25-1 Filed
                                                                              Filed09/23/20
                                                                                    02/17/21 Page
                                                                                             Page12
                                                                                                  12of
                                                                                                    of29
                                                                                                       29


        FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S




The Court will rely on good faith                   The following circumstances may be taken into account when CONSIDERING
representations by employees when                   REQUESTS TO TELEWORK AND USE LEAVE by an employee. The employee:
considering these requests.
                                                           • Is subject to a Federal, State, or local quarantine or isolation order
                                                             related to COVID-19, or is living with or caring for an individual who is.


Phase One
                                                           • Has been advised by a health care provider to self-quarantine due to
                                                             concerns related to COVID-19, or is living with or caring for an
                                                             individual who has been advised to self-quarantine.
 H u m a n Re s o u rc e s                                 • Is considered “high risk” where local health officials recommend such
                                                             individuals remain at home due to concerns related to COVID-19, or is
 C o n s i d erati o n s                                     living with or caring for an individual who is.
                                                           • Is experiencing symptoms of COVID-19 and seeking a medical diagnosis,
                                                             or is living with or caring for an individual who is.
                                                           • Is caring for a child if the school or place of care of the child has been
                                                             closed, or the childcare provider of such child is unavailable, due to
                                                             COVID-19 precautions.




     EACH PHASE OF THIS GUIDANCE ADDRESSES THOSE ASPECTS OF OFFICE LIFE FOR WHICH RESTRICTIONS
                               REMAIN APPROPRIATE DUE TO COVID-19.

      4/24/2020                                                                                                                           12
                                               Case
                                               Case1:00-mc-00308
                                                    1:20-mc-00146 Document
                                                                  Document127-1
                                                                           25-1 Filed
                                                                                Filed09/23/20
                                                                                      02/17/21 Page
                                                                                               Page13
                                                                                                    13of
                                                                                                      of29
                                                                                                         29


          FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S



                                                       If courthouse or facility was exposed to the virus, the Court will
                                                       coordinate a “DEEP CLEANING” of facility with GSA prior to allowing
                                                       employees back into the building. GSA protocols for cleaning services
                                                       have been finalized. The Court should also consider closing the
                                                       courthouse for 3 days and shifting operations to the other division.

The courthouses will remain closed to                  If the courthouse or facility is currently physically “CLOSED TO THE PUBLIC,”
the public during Phase One.
                                                       it should remain so unless the local public health/public safety officials have
                                                       reopened public facilities. Multi-tenant facilities should use the Facility
                                                       Security Committee to make public access decisions for the building.

   Phase One                                           Consider the use of “ENHANCED SCREENING * ” at facilities to mitigate
                                                       possible employee exposure. GSA has provided a contract vehicle for courts
    Fa c i l i t y A c t i o n s                       to hire companies to perform temperature checks and ask screening
                                                       questions for anyone entering a Judiciary facility. This protocol must be
                                                       coordinated with the local USMS and FPS staff. Additional guidance on this
The Court will not implement
                                                       will be forthcoming.
enhanced screenings in Phase One
because the courthouses will be closed
                                                       Coordinate with FEDERAL PARTNERS (USMS, FPS, GSA) AND OTHER BUILDING
to the public. The Court will consider                 SERVICE AND SUPPORT PROVIDERS regarding modification of current security,
implementing enhanced screenings in                    building cleaning and maintenance services, and additional amenities (i.e.,
Phase Two.                                             dining facilities, banks, etc.).

                                                       * Note: An elevated temperature may be a poor single indicator of whether a person has acquired COVID-19;
                                                         moreover, individuals with COVID-19 may be asymptomatic and exhibit no signs of infection.



   EACH PHASE OF THIS GUIDANCE ADDRESSES THOSE ASPECTS OF JUDICIARY FACILITY OPERATIONS FOR WHICH
                          RESTRICTIONS REMAIN APPROPRIATE DUE TO COVID-19.

         4/24/2020                                                                                                                                             13
                                               Case
                                               Case1:00-mc-00308
                                                    1:20-mc-00146 Document
                                                                  Document127-1
                                                                           25-1 Filed
                                                                                Filed09/23/20
                                                                                      02/17/21 Page
                                                                                               Page14
                                                                                                    14of
                                                                                                      of29
                                                                                                         29


          FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S




Cafeterias: cafeterias will remain closed;
the Court will coordinate with GSA.
Elevators and escalators: only one
person should ride an elevator at a time,
and at least six feet of distance should
                                                      Increased cleaning of common areas and use of DEEP CLEANING for exposed
be maintained on escalators. Clearly
visible signs will indicate this.                     areas should continue.

                                                      LARGE VENUES AND COMMON AREAS (e.g., sit-down dining, courtrooms, jury

   Phase One                                          assembly, etc.) should be closed to the greatest extent possible. If not
                                                      possible, keep occupancy rate to 10 or less and operate under strict physical
                                                      distancing protocols. Use of masks/face coverings will be required. Tape or
   Fa c i l i t y A c t i o n s                       other visible means will be used to demark 6-foot distances where practical.


The courthouse gyms will remain
closed; the courthouses do not have                   CHILD CARE CENTERS and EMPLOYEE GYMS currently closed should remain so.
child care centers.




   EACH PHASE OF THIS GUIDANCE ADDRESSES THOSE ASPECTS OF JUDICIARY FACILITY OPERATIONS FOR WHICH
                          RESTRICTIONS REMAIN APPROPRIATE DUE TO COVID-19.

        4/24/2020                                                                                                                 14
                                      Case
                                      Case1:00-mc-00308
                                           1:20-mc-00146 Document
                                                         Document127-1
                                                                  25-1 Filed
                                                                       Filed09/23/20
                                                                             02/17/21 Page
                                                                                      Page15
                                                                                           15of
                                                                                             of29
                                                                                                29


 FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S




Before exiting Phase 1, proceeding to Phase 2, you should consider re-
evaluating the Gating Criteria to ensure:
    • Readiness to progress to the next Phase;
    • Need to implement additional social distancing measures based upon
      resurgence of infections in the local area




4/24/2020                                                                                            15
                                      Case
                                      Case1:00-mc-00308
                                           1:20-mc-00146 Document
                                                         Document127-1
                                                                  25-1 Filed
                                                                       Filed09/23/20
                                                                             02/17/21 Page
                                                                                      Page16
                                                                                           16of
                                                                                             of29
                                                                                                29


 FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S




                                                                  Phase Two
                FOR COURTS, COURT UNITS, and FPDOs WITH NO EVIDENCE OF A
               COVID-19 RESURGENCE WITHIN THEIR LOCAL COMMUNITIES AND
                              THAT SATISFY THE GATING CRITERIA A SECOND TIME




4/24/2020                                                                                            16
                                               Case
                                               Case1:00-mc-00308
                                                    1:20-mc-00146 Document
                                                                  Document127-1
                                                                           25-1 Filed
                                                                                Filed09/23/20
                                                                                      02/17/21 Page
                                                                                               Page17
                                                                                                    17of
                                                                                                      of29
                                                                                                         29


          FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S



                                                      ALL VULNERABLE INDIVIDUALS* should work with supervisors to continue
In Phase Two, a doctor's note will be                 telework. Employees who live with or provide care for vulnerable individuals
required to determine whether an                      should do the same to the greatest extent possible to reduce chances that
employee is in a vulnerable or high-risk              they could carry the virus to these vulnerable individuals.
category.
                                                      For those who rely solely on public transportation or have other concerns,
                                                      discuss REASONABLE ACCOMODATION options with supervisors .
Employees will be told to err on the                  All individuals, PRIOR TO COMING INTO THE OFFICE, should conduct a health
side of caution before coming to work.
                                                      self-assessment, to include taking their temperature, to minimize the risk of

   Phase Two                                          infecting others. If an individual has a fever or if an individual is exhibiting
                                                      other signs of COVID-19 infection per CDC guidance, the individual should
                                                      self-report to supervisors, stay home, and call his/her physician. Utilize the
   Employees                                          CDC Self-Checker to assist.

                                                      All individuals, WHEN IN THE OFFICE, should continue to maintain at
                                                      least 6 feet of physical distance from others, and more than 6 feet
                                                      whenever possible. Meetings where appropriate distancing may not be
                                                      practical should be avoided. Masks must be worn while in common
                                                      areas unless otherwise ordered by the presiding judge; masks need not
                                                      be worn in individual offices or cubicles unless another person enters.
                                                      PERSONAL TRAVEL can resume, however continue to be aware of
                                                      potential out-of-state travel precautions and return quarantine requirements.




  EACH PHASE OF THIS GUIDANCE ADDRESSES THOSE ASPECTS OF DAILY LIFE FOR WHICH RESTRICTIONS REMAIN
                                   APPROPRIATE DUE TO COVID-19.


         4/24/2020                                                                          *See Appendix 2 for Definition of Vulnerable Individuals   17
                                                 Case
                                                 Case1:00-mc-00308
                                                      1:20-mc-00146 Document
                                                                    Document127-1
                                                                             25-1 Filed
                                                                                  Filed09/23/20
                                                                                        02/17/21 Page
                                                                                                 Page18
                                                                                                      18of
                                                                                                        of29
                                                                                                           29


            FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S


                                                         Make operational preparations for a SIGNIFICANT INCREASE IN FILINGS AND
The Court may only be able to
accommodate        shorter      and      more            OTHER COURT PROCEEDINGS (i.e., GRAND JURY) that will likely occur during
straightforward jury trials during this phase.           this phase; emphasis should be on accepting filings remotely to the greatest
                                                         extent possible. The Court may begin to schedule some petit jury
                                                         proceedings, and if grand jury proceedings have not yet commenced, begin
                                                         scheduling them.
                                                         May continue to permit TELEWORK, to the extent feasible and consistent
                                                         with Judiciary operations. Refer to Human Resource Considerations from

    Phase Two                                            Phase 1.
                                                         Continue to work with supervisors to consider REASONABLE
                                                         ACCOMMODATIONS for personnel who are members of a VULNERABLE
     C h i e f J u d ge , C o u r t ,                    POPULATION or have other personal requirements that need to be addressed.
     CUE, and FPD                                       ON-SITE COURT PROCEEDINGS AND OFF-SITE VISITS TO SUPERVISEES AND
Pretrial/probation may conduct home                     CLIENTS can be increased, continuing to use video- and tele-conferencing to
visits with masks and social distancing;                the greatest extent possible. Face-to-face meetings should continue to try
traditional LM will resume.                             to limit gatherings to the minimum size needed, adhere to strict social
                                                        distancing and hygiene protocols to include the use of face-coverings and at
                                                        least 6-ft distancing, preferably more.
                                                        With the exception of routine maintenance and cleaning, contractors will
                                                        work in the evenings; contractors must abide by Court policies regarding
                                                        masks and distancing.
Travel will be addressed on a case-by-case
                                                        ESSENTIAL BUSINESS TRAVEL can resume, accounting for potential out-
basis; CUEs will endeavor to minimize
travel between the two divisions.                       of-state travel precautions and return quarantine requirements.

          EACH PHASE OF THIS GUIDANCE ADDRESSES THOSE ASPECTS OF OFFICE LIFE FOR WHICH RESTRICTIONS
                                    REMAIN APPROPRIATE DUE TO COVID-19.


          4/24/2020                                                                                                                     18
                                           Case
                                           Case1:00-mc-00308
                                                1:20-mc-00146 Document
                                                              Document127-1
                                                                       25-1 Filed
                                                                            Filed09/23/20
                                                                                  02/17/21 Page
                                                                                           Page19
                                                                                                19of
                                                                                                  of29
                                                                                                     29


      FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S




                                                  In Phase Two, members of the public will only be admitted for the limited
                                                  purpose of attending court proceedings.


                                                  The Court will consider implementing enhanced screening in Phase Two.


                                                  In the event of an exposure, the Court will utilize its contact tracing policy and conduct
                                                  a deep cleaning of any exposed areas.

Phase Two                                         LARGE VENUES AND COMMON AREAS (e.g., courtrooms, jury assembly,
                                                  etc.) can operate if at least 6 feet of distance can be maintained, if not
Fa c i l i t y A c t i o n s                      more. Tape or other visible means will be used to demark 6-foot
                                                  distances where practical. The Court will coordinate with GSA;
                                                  cafeterias will likely remain closed.

                                                  EMPLOYEE GYMS will remain closed; the courthouses do not have child care
                                                  centers.



                                                   * Note: An elevated temperature may be a poor single indicator of whether a person has acquired COVID-19;
                                                     moreover, individuals with COVID-19 may be asymptomatic and exhibit no signs of infection.



EACH PHASE OF THIS GUIDANCE ADDRESSES THOSE ASPECTS OF JUDICIARY FACILITY OPERATIONS FOR WHICH
                       RESTRICTIONS REMAIN APPROPRIATE DUE TO COVID-19.


    4/24/2020                                                                                                                                              19
                                      Case
                                      Case1:00-mc-00308
                                           1:20-mc-00146 Document
                                                         Document127-1
                                                                  25-1 Filed
                                                                       Filed09/23/20
                                                                             02/17/21 Page
                                                                                      Page20
                                                                                           20of
                                                                                             of29
                                                                                                29


 FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S




Before exiting Phase 2, proceeding to Phase 3, you should consider re-
evaluating the Gating Criteria to ensure:
    • Readiness to progress to the next Phase;
    • Need to maintain the current Phase; or
    • Need to implement a lower phase based upon resurgence of infections in
      the local area




4/24/2020                                                                                            20
                                      Case
                                      Case1:00-mc-00308
                                           1:20-mc-00146 Document
                                                         Document127-1
                                                                  25-1 Filed
                                                                       Filed09/23/20
                                                                             02/17/21 Page
                                                                                      Page21
                                                                                           21of
                                                                                             of29
                                                                                                29


 FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S




                                                             Phase Three
                 FOR COURTS, COURT UNITS and FPDOs WITH NO EVIDENCE OF A
                COVID-19 RESURGENCE WITHIN THEIR LOCAL COMMUNITIES AND
                                THAT SATISFY THE GATING CRITERIA A THIRD TIME




4/24/2020                                                                                            21
                                           Case
                                           Case1:00-mc-00308
                                                1:20-mc-00146 Document
                                                              Document127-1
                                                                       25-1 Filed
                                                                            Filed09/23/20
                                                                                  02/17/21 Page
                                                                                           Page22
                                                                                                22of
                                                                                                  of29
                                                                                                     29


      FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S



                                                  EMPLOYEES, including VULNERABLE INDIVIDUALS * , return to work.

Phase                                             EMPLOYEES must practice at least 6-foot physical distancing, preferably more,
                                                  minimizing exposure to social settings where distancing may not be practical and

Three
                                                  continuing to observe precautionary measures.
                                                  The wearing of masks continues to be required consistent with the Court's
                                                  Standing Orders.
Individuals
                                                  PERSONAL TRAVEL should take into account potential out-of-state travel precautions
                                                  and return quarantine requirements.
                                                  Everyone should CONSIDER MINIMIZING time spent in crowded environments.
                                                  Resume UNRESTRICTED STAFFING of worksites under the direction of the supervisor of

Phase                                             a particular unit.
                                                  ON-SITE PUBLIC FACING ACTIVITIES AND SITE VISITS TO SUPERVISEES AND CLIENTS

Three
                                                  can be resumed under the direction of the supervisor of a particular unit.
                                                  Continue to rely on local public health and CDC guidance to inform your local
                                                  medical based decisions.
C h i e f J u d ge , C o u r t ,                  Continue to work with supervisors to consider REASONABLE
CUE, and FPD                                      ACCOMMODATIONS for personnel who are members of VULNERABLE
                                                  POPULATIONS or have other personal requirements needing to be addressed.
                                                  COORDINATE ANY CONTRACTOR OR CONTRACT ISSUES with the appropriate
                                                  Contracting Officer or Contracting Officer's Representative.


      EACH PHASE OF THIS GUIDANCE ADDRESSES THOSE ASPECTS OF DAILY AND OFFICE LIFE FOR WHICH
                         RESTRICTIONS REMAIN APPROPRIATE DUE TO COVID-19.


    4/24/2020                                                                         *See Appendix 2 for Definition of Vulnerable Individuals   22
                                           Case
                                           Case1:00-mc-00308
                                                1:20-mc-00146 Document
                                                              Document127-1
                                                                       25-1 Filed
                                                                            Filed09/23/20
                                                                                  02/17/21 Page
                                                                                           Page23
                                                                                                23of
                                                                                                  of29
                                                                                                     29


      FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S




                                                  ENGAGE IN FOCUSED CLEANING for any exposed areas. ENHANCED CLEANING
                                                  of all frequently touched surfaces and public areas continues.



                                                  LARGE VENUES AND COMMON AREAS (e.g., courtrooms, jury assembly areas, etc.)
                                                  can operate under limited 6-foot physical distancing protocols as authorized by the
                                                  District's Pandemic Planning Committee.


Phase
Three
Fa c i l i t y A c t i o n s




EACH PHASE OF THIS GUIDANCE ADDRESSES THOSE ASPECTS OF JUDICIARY FACILITY OPERATIONS FOR WHICH
                       RESTRICTIONS REMAIN APPROPRIATE DUE TO COVID-19.


    4/24/2020                                                                                                                 23
                                      Case
                                      Case1:00-mc-00308
                                           1:20-mc-00146 Document
                                                         Document127-1
                                                                  25-1 Filed
                                                                       Filed09/23/20
                                                                             02/17/21 Page
                                                                                      Page24
                                                                                           24of
                                                                                             of29
                                                                                                29


 FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S




Before exiting Phase 3, proceeding to Phase 4 (Full Recovery), you should
consider re-evaluating the Gating Criteria to ensure:
    • Readiness to progress to the next Phase;
    • Need to maintain the current Phase; or
    • Need to implement a lower phase based upon resurgence of infections in
      the local area




4/24/2020                                                                                            24
                                      Case
                                      Case1:00-mc-00308
                                           1:20-mc-00146 Document
                                                         Document127-1
                                                                  25-1 Filed
                                                                       Filed09/23/20
                                                                             02/17/21 Page
                                                                                      Page25
                                                                                           25of
                                                                                             of29
                                                                                                29


 FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S




                                                              Phase Four
                    FOR COURTS, COURT UNITS and FPDOs AFTER PUBLIC HEALTH
                 ANNOUNCEMENT THAT COVID-19 HAS BEEN SUPRESSED WITHIN
                                                                     THE UNITED STATES




4/24/2020                                                                                            25
                                               Case
                                               Case1:00-mc-00308
                                                    1:20-mc-00146 Document
                                                                  Document127-1
                                                                           25-1 Filed
                                                                                Filed09/23/20
                                                                                      02/17/21 Page
                                                                                               Page26
                                                                                                    26of
                                                                                                      of29
                                                                                                         29


          FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S




Phase Four
                                                      VULNERABLE INDIVIDUALS* resume all daily work/life activities with no need
                                                      for additional precautionary measures.

                                                      PERSONAL TRAVEL can fully resume without precautionary measure concerns.
E m p l o ye e s
                                                      NORMAL SOCIAL ACTIVITES AND GATHERINGS can resume.




Phase Four                                            UNRESTRICTED STAFFING of worksites.

                                                      ON-SITE PUBLIC FACING ACTIVITES AND SITE VISITS TO SUPERVISEES AND
C h i e f J u d ge , C o u r t ,                      CLIENTS can be fully resumed.
CUE, and FPD                                          Resume FULL, UNRESTRICTED operations and activities.




Phase Four                                            ALL ACCESS AND OPERATIONS can operate without restrictions.

                                                      SECURITY operations return to full, pre-COVID-19 functionality.
Fa c i l i t i e s



    THIS FINAL PHASE OF THIS GUIDANCE ADDRESSES ALL ASPECTS OF JUDICIARY PERSONNEL AND OPERATIONS
               FOR WHICH RESTRICTIONS HAVE LIFTED DUE TO A FULL RECOVERY FROM COVID-19.


        4/24/2020                                                                         *See Appendix 2 for Definition of Vulnerable Individuals   26
                                        Case
                                        Case1:00-mc-00308
                                             1:20-mc-00146 Document
                                                           Document127-1
                                                                    25-1 Filed
                                                                         Filed09/23/20
                                                                               02/17/21 Page
                                                                                        Page27
                                                                                             27of
                                                                                               of29
                                                                                                  29


   FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S




A p p e n d i x 1 : Example of Planning Process




     For Additional Assistance contact FSO-JSD-Emergency Management, Kyle Yoder at 202-502-3177


  4/24/2020                                                                                            27
                                         Case
                                         Case1:00-mc-00308
                                              1:20-mc-00146 Document
                                                            Document127-1
                                                                     25-1 Filed
                                                                          Filed09/23/20
                                                                                02/17/21 Page
                                                                                         Page28
                                                                                              28of
                                                                                                of29
                                                                                                   29


    FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S




Appendix 2: Definitions (CDC Guidance)
Vulnerable Individuals refers to people at increased risk, or who may be at
increased risk, of severe illness from COVID-19 as defined by the CDC.

• Older adults.

• People of all ages with certain underlying medical conditions, including cancer, chronic kidney disease, chronic
  obstructive pulmonary disease (COPD), immunocompromised state from solid organ transplant, obesity,
  serious heart conditions, sickle cell disease, and type 2 diabetes mellitus, are at increased risk of serious illness.

• People of all ages with certain underlying medical conditions, including asthma (moderate-to-severe),
  cerebrovascular disease, cystic fibrosis, hypertension or high blood pressure, immunocompromised state from
  blood or bone marrow transplant, immune deficiencies, HIV, use of corticosteroids, or use of other immune
  weakening medications, neurologic conditions, liver disease, pregnancy, pulmonary fibrosis, smoking,
  thalassemia, and type 1 diabetes mellitus, may be at an increased risk for severe illness.




      For Additional Assistance contact FSO-JSD-Emergency Management, Kyle Yoder at 202-502-3177


  4/24/2020                                                                                                    28
                                         Case
                                         Case1:00-mc-00308
                                              1:20-mc-00146 Document
                                                            Document127-1
                                                                     25-1 Filed
                                                                          Filed09/23/20
                                                                                02/17/21 Page
                                                                                         Page29
                                                                                              29of
                                                                                                of29
                                                                                                   29


    FE D E RA L JU D I C I A RY C OV I D -1 9 RE C OV E RY GU I D E LI N E S




A p p e n d i x 3 : A d d i t i o n a l Re cov e r y I n fo r m a t i o n L i n ks
      Executive Branch Web Based Resources
              For your awareness, below is the guidance that has been provided to Executive Branch agencies
              White House guidance, messaging, and memoranda
              Center for Disease Control (CDC)
              CDC Listing of State Public Health Agencies
              Food and Drug Administration (status of medical countermeasure development)

      Judiciary Web Based Resources
              Covid-19 Judiciary Task Force Hub (information, maps and resources)
              COVID-19 Judiciary Dash Board (supports gating criteria analysis - provides cases by district, case trends over time,
              etc.)
              JNet COVID-19 resources (FAQs, resources, court local practices, information, etc.)

      Other Web Based Resources
              World Health Organization COVID-19 global information and resources
              Center for Infectious Disease Research and Policy (University of Minnesota) additional analytical tools and resources



      For Additional Assistance contact FSO-JSD-Emergency Management, Kyle Yoder at 202-502-3177


   4/24/2020                                                                                                               29
